 



Exhibit 10.5
EMPLOYEE/CONSULTANT RESTRICTED STOCK AWARD AGREEMENT
RESTRICTED STOCK AWARD (#) _______________
THOR INDUSTRIES, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD CERTIFICATE
     THIS IS TO CERTIFY that Thor Industries, Inc., a Delaware corporation (the
“Company”), has offered you (“Grantee”) the right to receive Common Stock (the
“Stock” or “Shares”) of the Company under its 2006 Equity Incentive Plan (the
“Plan”), as follows:

         
Name of Grantee:
   
 
   
 
       
Address of Grantee:
       
 
       
 
       
 
       
 
       
 
       
 
       
Number of Shares:
       
 
       
 
       
Grant Date:
       
 
       

Vesting Schedule1:

      Anniversary of the   Percentage of the Grant Date   Award Vested          
       

     By your signature and the signature of the Company’s representative below,
you and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Award Agreement, which is attached hereto as Annex I and the
Plan (both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Award rights granted pursuant to this Certificate and the
related Restricted Stock Award Agreement and to receive the shares of Restricted
Stock of Thor Industries, Inc. designated above subject to the terms of the
Plan, this Certificate and the Restricted Stock Award Agreement.

                      GRANTEE:       THOR INDUSTRIES, INC.    
 
                   
 
          By:                          
Dated:
          Name:        
 
                   
 
          Title:        
 
                   
 
          Dated:        
 
                   

 

1   As determined by the Administrator under the Plan.

 



--------------------------------------------------------------------------------



 



ANNEX I
THOR INDUSTRIES, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (this “Agreement”), is made and
entered into on the Grant Date of the Restricted Stock Award Certificate to
which it is attached (the “Certificate”), by and between Thor Industries, Inc.,
a Delaware corporation (the “Company”), and the Director, Employee or Consultant
(“Grantee”) named in the Certificate.
     Pursuant to the Thor Industries, Inc. 2006 Equity Incentive Plan (the
“Plan”), the Administrator of the Plan has authorized the grant to Grantee of
the right to receive shares of the Company’s Common Stock (the “Award”), upon
the terms and subject to the conditions set forth in this Agreement and in the
Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms not otherwise defined herein shall have
the same definitions as provided in the Plan.
     NOW, THEREFORE, in consideration of the premises and the benefits to be
derived from the mutual observance of the covenants and promises contained
herein and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
     1. Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Grantee. By your execution of the
Certificate, you agree to accept the Restricted Stock Award rights granted
pursuant to the Certificate and this Agreement and to receive the shares of
Restricted Stock of the Company designated in the Certificate subject to the
terms of the Plan, the Certificate and this Agreement.
     2. Restricted Stock Award. The Company hereby awards and grants to Grantee,
for valid consideration with a value in excess of the aggregate par value of the
Common Stock awarded to Grantee, the number of shares of Common Stock of the
Company set forth in the Certificate, which shall be subject to the restrictions
and conditions set forth in the Plan, the Certificate and this Agreement (the
“Restricted Stock”). One or more stock certificates representing the number of
Shares specified in the Certificate shall hereby be registered in Grantee’s name
(the “Stock Certificate”), but shall be deposited and held in the custody of the
Company for Grantee’s account as provided in Section 8 hereof until such
Restricted Stock becomes vested.
     3. Vesting and Termination of Continuous Service. The Restricted Stock
shall vest and restrictions on transfer shall lapse subject to the Vesting
Schedule set forth in the Certificate. Upon the occurrence of a Change in
Control, the Restricted Stock shall become 100% vested on such event and the
restrictions on transfer shall lapse. The shares of Restricted Stock which have
not vested in accordance with the Certificate (the “Unvested Shares”) shall
become vested and the restrictions on transfer shall lapse upon the earliest to
occur of Grantee’s death, Disability, attainment of Retirement Age while still
in Continuous Service, or termination of Continuous Service by the Company or
its Affiliates without Cause. If Grantee ceases

1



--------------------------------------------------------------------------------



 



Continuous Service for any other reason (including termination by the Company or
its Affiliates for Cause), the Unvested Shares shall be forfeited immediately
and cancelled as outstanding shares of Common Stock. Prior to vesting, all
Unvested Shares shall be subject to the restrictions set forth in this
Agreement. For purposes of this Agreement, Retirement Age shall mean age 65 or
any other age determined by the Committee.
     4. Compliance with Laws and Regulations. The issuance, transfer, vesting,
and ownership of Common Stock shall be subject to compliance by the Company and
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Grantee agrees to cooperate with the Company to ensure compliance with such laws
and requirements. Prior to issuance or transfer of Common Stock, the Company may
require Grantee to execute and deliver a letter of investment intent in such
form and containing such provisions as requested by the Administrator.
     5. Tax Withholding.
          (a) Grantee agrees that, no later than the first to occur of (i) the
date as of which the restrictions on the Restricted Stock shall lapse with
respect to all or any of the Restricted Stock covered by this Agreement or
(ii) the date required by Section 5(b) below, Grantee shall pay to the Company
(in cash) any federal, state, or local taxes of any kind required to be
withheld, if any, with respect to the Restricted Stock for which the
restrictions shall lapse. The Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to Grantee
any federal, state or local taxes of any kind required by law to be withheld
with respect to the shares of such Common Stock.
          (b) Grantee may elect, within thirty (30) days of the Grant Date, to
include in gross income for federal income tax purposes an amount equal to the
Fair Market Value of the Restricted Stock less the amount, if any, paid by
Grantee (other than by prior services) for the Restricted Stock granted
hereunder pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended. In connection with any such Section 83(b) election, Grantee shall pay
to the Company, or make such other arrangements satisfactory to the
Administrator to pay to the Company based on the Fair Market Value of the
Restricted Stock on the Grant Date, any federal, state or local taxes required
by law to be withheld with respect to such Shares at the time of such election.
If Grantee fails to make such payments, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Grantee any federal, state or local taxes required by law to be
withheld with respect to such Shares.
     6. No Right to Continued Service. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate Grantee’s service at any time and for any reason.
     7. Representations and Warranties of Grantee. Grantee represents and
warrants to the Company that:
          (a) Agrees to Terms of the Plan and the Agreement. Grantee has
received a copy of the Plan, the Certificate, and this Agreement and has read
and understands the terms

2



--------------------------------------------------------------------------------



 



thereof. Grantee acknowledges that there may be adverse tax consequences upon
the vesting of Restricted Stock or disposition of the shares of Common Stock
once vested, and that Grantee should consult a tax advisor prior to such time.
          (b) Stock Ownership. Grantee is the record and beneficial owner of the
shares of Restricted Stock with full right and power to vote and receive
dividends on such shares; provided, that, Grantee understands that the stock
certificates evidencing the Restricted Stock will bear a legend referencing this
Agreement. Any dividends which are paid in cash shall be distributed to Grantee
as soon as practicable. If any dividends are paid in Common Stock during an
applicable period of restriction, Grantee shall receive such shares subject to
the same restrictions as the Restricted Stock with respect to which they were
issued.
     8. Restrictions on Unvested Shares.
          (a) Deposit of the Unvested Shares. Grantee shall deposit all of the
Unvested Shares with the Company to hold until the Unvested Shares become
vested, at which time such vested shares shall no longer constitute Unvested
Shares. Grantee shall execute and deliver to the Company, concurrently with the
execution of this Agreement blank stock powers for use in connection with the
transfer to the Company or its designee of Unvested Shares that do not become
vested. The Company will deliver to Grantee the Stock Certificate for the shares
of Common Stock that become vested upon vesting of such shares.
          (b) Restriction on Transfer of Unvested Shares. Grantee shall not
sell, transfer, assign, grant a lien or security interest in, pledge,
hypothecate as collateral for a loan or as security for the performance of any
obligation or for any other purpose, encumber or otherwise dispose of any of the
Unvested Shares, except as permitted by this Agreement.
     9. Adjustments. This Award is subject to the adjustment provisions set
forth in the Plan.
     10. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. Grantee understands and agrees that the Company will
place the legends set forth below or similar legends on any stock certificate(s)
evidencing the Common Stock, together with any other legends that may be
required by state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Grantee and the Company or
any agreement between Grantee and any third party:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC SALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.
          (b) Stop-Transfer Instructions. Grantee agrees that, to ensure
compliance with the restrictions imposed by this Agreement, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent, if any,
and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

3



--------------------------------------------------------------------------------



 



          (c) Refusal to Transfer. The Company will not be required (i) to
transfer on its books any shares of Common Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such shares, or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares have been so
transferred.
     11. Restrictive Covenants.
          (a) Confidentiality. In consideration of the Award, Grantee agrees to
keep confidential all information of a proprietary or confidential nature
belonging to the Company or any of its Affiliates, including but not limited to,
business plans, files, records, data, documents, plans, research, development,
policies, customer or client lists, price lists, the name and address of
suppliers, customers or representatives, or any other matters of any kind or
description, relating to the products, devices, suppliers, customers, clientele,
sales or business of the Company or any of its Affiliates (i)  obtained by
Grantee during Continuous Service and (ii)  not otherwise public knowledge
(other than by reason of an unauthorized act by Grantee). After termination of
Continuous Service, Grantee shall not, without the prior written consent of the
Company, unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
          (b) Non-solicitation and Non-competition. In consideration of the
Award, Grantee agrees not to (i) directly or indirectly, solicit or recruit any
individual employed by the Company or its Affiliates for the purpose of being
employed directly or indirectly by Grantee or by any competitor of the Company
on whose behalf Grantee is acting as an agent, representative or employee, or
convey any confidential information or trade secrets regarding other employees
of the Company or its Affiliates to any other person during Continuous Service
and for a period of eighteen (18) months thereafter; or (ii) directly or
indirectly, influence or attempt to influence customers of the Company or any of
its Affiliates to direct their business to any competitor of the Company during
Continuous Service and for a period of eighteen (18) months thereafter; or (iii)
compete with the Company in the recreational vehicle business or the bus
business while Grantee is in Continuous Service and for a period of eighteen
(18) months thereafter.
     12. Modification. Except as specifically provided in the Plan, the
Agreement may not be modified except in writing signed by both parties.
     13. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Grantee.
     14. Entire Agreement. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan, the Certificate, and this Agreement, the Plan
shall govern and control. This Agreement, the Certificate and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

4



--------------------------------------------------------------------------------



 



     15. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address indicated on the signature page hereof or to
such other address as such party may designate in writing from time to time to
the Company. All notices shall be deemed to have been given or delivered upon:
(a) personal delivery; (b) five (5) days after deposit in the United States mail
by certified or registered mail (return receipt requested); (c) two (2) business
days after deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile.
     16. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

5



--------------------------------------------------------------------------------



 



EXHIBIT A
THOR INDUSTRIES, INC. 2006 EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT B
STOCK POWER
(To be left blank except for signature)
For value received, the undersigned does hereby sell, assign and transfer unto
Thor Industries, Inc. ___ shares of Common Stock of Thor Industries, Inc.
represented by

         
certificate number
             (#)
 
   

standing in the name of the undersigned.

         
The undersigned does hereby irrevocably constitute and appoint
   
 
   

 
attorney to transfer the foregoing on the books of the within named company,
with full power of substitution in the premises.
This stock power may only be used in accordance with the Restricted Stock
Agreement by and between Thor Industries, Inc. and the undersigned dated as of
[                    ], and any amendments thereto.

         
Dated:
   
 
   

         
Signature:
   
 
   

Signature must correspond EXACTLY to the name shown in the certificate.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Section 83(b) Election Form
Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE GRANT
DATE. In order to make the election, you must completely fill out the attached
form and file one copy with the Internal Revenue Service office where you file
your tax return. In addition, one copy of the statement also must be submitted
with your income tax return for the taxable year in which you make this
election. Finally, you also must submit a copy of the election form to the
Company within ten (10) days after filing that election with the Internal
Revenue Service. A Section 83(b) election normally cannot be revoked.

 



--------------------------------------------------------------------------------



 



THOR INDUSTRIES, INC. 2006 EQUITY INCENTIVE PLAN
 
Election to Include Value of Restricted Stock in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)
 
     Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect
within 30 days after receiving the property described herein to be taxed
immediately on its value specified in item 5 below.

1.   My General Information:

             
 
  Name:    
 
   
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
  S.S.N.        
 
  or T.I.N.:        
 
           

2.   Description of the property with respect to which I am making this
election:

                    shares of Restricted Stock of Thor Industries, Inc.

3.   The shares of Restricted Stock were transferred to me on
                     ___, 20___. This election relates to the 20___calendar
taxable year.

4.   The shares of Restricted Stock are subject to the following restrictions:

The shares of Restricted Stock are forfeitable until they are vested in
accordance with Section 7.1 of the Thor Industries, Inc. 2006 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Award Agreement (the “Award
Agreement”) entered into between me and Thor Industries, Inc. on ___, 20___. The
shares of Restricted Stock are not transferable until my interest becomes vested
and nonforfeitable, pursuant to the Award Agreement and the Plan.

5.   Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the shares of Restricted Stock with respect to which I am making this election
is $___ per share.

6.   Amount paid for Restricted Stock:

The amount I paid for the Restricted Stock is $ __per share.

 



--------------------------------------------------------------------------------



 



7.   Furnishing statement to employer:

A copy of this statement has been furnished to my employer, Thor Industries,
Inc. If the transferor of the Restricted Stock is not my employer, that entity
also has been furnished with a copy of this statement.

8.   Award Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.
Dated:                      __, 200_.

         
 
   
 
   

 